Exhibit Company Contact: Investor Contact: Gordon Sangster (gsangster@micruscorp.com) Jody Cain (jcain@lhai.com) Chief Financial Officer Bruce Voss (bvoss@lhai.com) Micrus Endovascular Corporation Lipper/Heilshorn & Associates, Inc. (408) 433-1400 (310) 691-7100 MICRUS ENDOVASCULAR REPORTS FISCAL SECOND QUARTER REVENUES OF $21.5 MILLION AND DILUTED EPS OF $0.22 Increases Fiscal 2010 Revenue Guidance SAN JOSE, Calif. (November 5, 2009) – Micrus Endovascular Corporation (Nasdaq: MEND) today reported financial results for the three and six months ended September 30, 2009 and increased fiscal 2010 revenue guidance. Highlights for the second quarter and first six months of fiscal 2010 include the following (comparisons are with the comparable periods in fiscal 2009): · Neurovascular revenues from the United States increased 15% to a record $11.2 million in the second quarter, and increased 16% to $21.3 million in the first six months · Revenues from Europe increased 5% (or 8% in constant currencies) to $6.4 million in the second quarter, and increased 9% (or 18% in constant currencies) to $12.7 million in the first six months · Revenues from Asia Pacific decreased $0.5 million to $2.8 million in the second quarter, and increased 18% to $6.5 million in the first six months · Total revenues increased 3% (or 4% in constant currencies) to $21.5 million in the second quarter, and increased to 9% (or 12% in constant currencies) to $42.7 million in the first six months · Operating income increased $4.1 million to $2.1 million in the second quarter compared with an operating loss of $2.0 million in the prior-year period; operating income for the six months increased $13.0 million to $4.1 million versus an operating loss of $8.9 million in the prior-year period · Total cash as of September 30, 2009 of $24.3 million increased $7.2 million from March 31, 2009 Net income for the second quarter of fiscal 2010 was $3.6 million, or $0.22 per diluted share on 16.4 million weighted-average shares outstanding, and included $1.5 million or $0.09 per diluted share of non-cash stock-based compensation expense.The net loss for the second quarter of fiscal 2009 was $2.7 million, or $0.17 per share on 15.7 million weighted-average shares outstanding, and included $1.6 million or $0.10 per share of non-cash stock-based compensation expense. “Our year-to-date neurovascular sales increase of 16% in the highly competitive U.S. market and 18% in constant currencies in Europe is extremely rewarding.Our growth was fueled by new products such as DeltaPaqTM and our ability to sell into new accounts.We continued to make significant progress toward full-year profitability by effectively managing operating expenses while growing revenues and we have $24.3 million in total cash after our third consecutive quarter of positive cash flow from operations,” said John Kilcoyne, Chairman and CEO of Micrus Endovascular Corporation. “We are exceptionally pleased with the rapid adoption of both our bare platinum and
